Levine, J. (dissenting).
In our view, the determination must be annulled because the record fails to contain adequate justification for denying petitioner his constitutional right to call witnesses in his own behalf and for *1006the inadequacy of the proof sustaining the charges. Regarding the first of these grounds, Wolff v McDonnell (418 US 539, 566) explicitly includes as a due process requirement the right of a prison inmate who is facing disciplinary sanctions to call witnesses in his own defense at the hearing, unless to do so would be “unduly hazardous to institutional safety or correctional goals” (emphasis added). We are unable to understand how the majority concludes that this right was honored here. The hearing officer summarily denied petitioner’s request to call inmate Gomez as a witness, without any explanation whatsoever .being given in the administrative record. The administrative regulation relied upon by the majority expressly distinguishes between the calling of a witness to testify at the hearing and interviewing such witness out of the presence of the accused inmate (see 7 NYCRR 254.5 [b]). Once a request has been made to call a witness to testify, resort to the latter procedure is only permitted if “the hearing officer determines that [calling the witness] will jeopardize institutional safety or correctional goals” (7 NYCRR 254.5 [b] [emphasis added]). No such determination was ever made on the record by the hearing officer here, and thus the regulation itself was not complied with. U On the other hand, the record does clearly disclose the potential prejudice to petitioner in not being able to hear Gomez’s testimony when it was given and to have the opportunity to pose questions. The hearing officer sustained the charges at least partly in reliance on variations in petitioner’s and Gomez’s descriptions of where each was located as the incident unfolded. Apart from whether the apparent discrepancy in the two versions was alone sufficient to discount entirely their unanimity in exculpating petitioner, it is clear that in being denied the right to call Gomez as a witness, petitioner was effectively precluded from possibly removing or explaining the inconsistent elements of their stories. Without an adequate basis in the record to justify this infringement of a fundamental right, petitioner was deprived of meaningful judicial review to determine whether the case came within the exceptions noted in Wolff v McDonnell (supra). This reason alone justified annulment of the determination (Hayes v Thompson, 637 F2d 483, 488; Powell v Ward, 487 F Supp 917, 929, mod on other grounds 643 F2d 924, cert den 454 US 832; People ex rel. Selcov v Coughlin, 98 AD2d 733). Nor was this requirement satisfied by the affidavit of the correction facility’s deputy superintendent, submitted after the fact in response to the instant petition, and containing little more than a rationalization for the denial based essentially on general facility security policy considerations and not on any particular security risk involving petitioner (see Hayes v Thompson, supra). Judicial review of an administrative determination is limited to the record before the agency (Matter of Jennings v Coughlin, 99 AD2d 635). 11 Annulment is also required because the determination is unsupported by substantial evidence. Concededly, the only evidence submitted to support the charges consisted of the written report of Correction Officer Johnson, wherein he merely stated flatly that it was petitioner who had attacked him from behind, wrestled him down the stairs and broke free, after which Johnson immediately turned his attention to apprehending another inmate. This apparently occurred during a melee in the yard attended by over 1,000 inmates. Both petitioner and his witness unequivocally claimed this was a case of misidentification, and the circumstances surrounding the entire incident and petitioner’s arrest certainly do not dispel the possibility that such occurred. We need not here decide whether the “liberty interest” of a prison inmate in a disciplinary hearing prevents an unsworn hearsay report from forming the sole basis for disciplinary sánctions, although in general administrative determinations need not be supported by a legal residuum of evidence (see Matter of Jones v Smith, 120 Misc 2d 445, 451, affd 101 AD2d 705; cf. 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180, n). It is *1007sufficient for us to conclude that petitioner has raised a genuine issue of fact concerning misidentification and that, without further evidence of a sound basis for Officer Johnson’s identification, the reasonableness of the resolution of that controverted issue against petitioner cannot be assessed sufficiently to satisfy the substantial evidence test (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, supra, pp 180-181; Matter of Chase v Binghamton Housing Auth., 91 AD2d 1147, 1148; Matter of Ray v Blum, 91 AD2d 822). 11 Accordingly, the determination should have been annulled and the petition granted.